Citation Nr: 1127997	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-45 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of the Veteran's discharge from military service, for the period from January 2004 to August 2007, constitutes a bar to payment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on periods of active duty from July 1995 to May 2000, May 2000 to January 2004 and from January 2004 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted evidence at the hearing.  He also included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  The Board will consider the additional evidence in its appellate review.

Finally, the case was kept open for 30 days to allow the Veteran to submit additional evidence.  However, no additional evidence has been received.


REMAND

The Veteran served in the United States Marine Corps (USMC) from July 1995 to August 2007.  Those years of service consisted of three separate enlistments, July 1995 to May 2000, May 2000 to January 2004, and January 2004 to August 2007.  The Veteran's last enlistment was terminated as the result of the action of an administrative separation board that recommended he be discharged and given an Other Than Honorable discharge.  

The Veteran submitted a claim for VA disability compensation benefits in December 2007.  The Veteran's DD 214 was received with the claim.  The DD 214 reflects that he was administratively discharged from service and that his character of service was Other than Honorable.  The authority for discharge was given as the Marine Corps Separations Manual, paragraph 6210.6.  The narrative reason for separation was listed as commission of a serious offense.  The separation code indicated the discharge was the result of board action.

The remarks section of the DD 214, block 18, contained further information.  One comment said the Veteran was being discharged for commission of a serious offense.  The offense was said to be illegal, wrongful, or improper use, possession, sale, transfer, distribution, of a controlled substance.  The DD 214 further noted the Veteran had received three Good Conduct Medals and a Letter of Appreciation.  He had served as a recruiter and was a three-year participant in the Marine Enlisted Commissioning Education Program (MECEP) and that he had completed a six-week commissioning program.

The AOJ wrote to the Veteran to inform him that his last period of service had been terminated on the basis of an Other Than Honorable discharge.  The Veteran was further informed that the military had said the period of service was not considered "honorable" and that VA needed to make a determination regarding the characterization of his service.  

The AOJ was able to obtain some of the Veteran's personnel records through the Defense Personnel Records Image Retrieval System (DPRIS).  It is clear the records are not complete as there are very few entries and there is no information from the Veteran's administrative separation board.  

The Veteran submitted a statement in February 2008, along with several lay statements attesting to his character and service.  The Veteran reported he was seeking an upgrade to his discharge.

The AOJ attempted to obtain the Veteran's personnel records by writing to individual units.  However, these efforts were unsuccessful.

The AOJ issued its administrative decision on appeal in July 2008.  The determination was that the Veteran's period of service from January 2004 to August 2007 was considered to be dishonorable for VA purposes.  The decision said the Veteran was discharged due to misconduct for the offense as listed on the DD 214.  The decision cited to 38 C.F.R. § 3.12(d)(3), moral turpitude, as the authority for the determination.  The administrative decision noted that the facts and circumstances of the Veteran's offense and discharge were not of record and that several efforts had been made to obtain the Veteran's personnel records.  

The Board notes that the administrative decision contains a typographical error in the recitation of the definition of a veteran as found at 38 C.F.R. § 3.1(d).  The decision said a veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than "honorable" [sic] (dishonorable).

The Veteran submitted a lengthy notice of disagreement (NOD) in September 2008.  He said he was stationed in Michigan in 2004.  He was made aware of a particular gym that was recommended by the USMC as a workout facility.  According to the Veteran, the USMC also paid for Marines to use the gym.  He became acquainted with the owner of the gym, T.O.  After about six months of using the gym, the Veteran was offered a part-time job as a personal trainer and to sell memberships to clients.  

The Veteran said he left the area for temporary duty in San Diego, California, in the summer of 2005.  On his return to Michigan, he said he had heard a rumor about T.O. being in trouble with the law.  He asked T.O. about the rumor and was told that someone had planted marijuana in T.O.'s car and that the police had found it.  The Veteran said he had no reason not to believe the story.  

The Veteran related that T.O. asked him in October 2006 [sic] (2005) to drop off  a case of energy drinks to a business friend.  T.O. was going out of town and was not able to do it.  The friend would call the Veteran and make arrangements.  The friend would pay the Veteran and the Veteran was to place the money in the register at the gym.  The Veteran said he had no reason to question T.O. about the situation.

The Veteran said he was called by someone named Nick and they met in a parking lot.  The Veteran provided Nick with the energy drinks and received about $150 in cash in return.  The amount was explained as money owed for past orders.  The Veteran said a case of the drinks was normally around $50.  The Veteran said he went back to work and called T.O.  He was told to put the money in T.O.'s desk and the Veteran said he did.  He added that, several months later, T.O. sold the gym and moved to Las Vegas.  The Veteran continued to work for the new owner.

The Veteran said he left for officer candidate school (OCS) in July 2006.  He was there for four weeks when he was arrested by investigators from the Naval Criminal Investigative Service (NCIS).  He was held locally but allowed to travel back to Michigan on his own.  He said that, apparently, the energy drinks that he delivered to Nick were actually illegal drugs.  

The Veteran hired a local attorney.  He said that, after six months, the county judge dismissed all charges against him.  However, he still appeared before a USMC administrative separation board.  The board recommended his discharge from service.  

The Board notes that some personnel records were then associated with the claims folder.  The records are not date stamped and the source of the records is not indicated.  Indeed, a statement of the case (SOC) issued by the AOJ noted that the date of receipt of the records was unknown.  In any event, the records contained duplicate service personnel records, but they also included a copy of a decision by the Naval Discharge Review Board (NDRB) from January 2009.  The NDRB denied the Veteran's request to upgrade his discharge.  The decision noted that the Veteran had appeared before an administrative separation board in May 2007 and that body had found the allegations against the Veteran to be proved by a preponderance of the evidence.  

Also included in the evidence were two letters related to the Veteran's administrative separation board.  One was from his commanding officer who endorsed the board's findings and recommendations.  The second was from the Veteran's commanding general who ordered the Veteran's discharge as recommended.  Also included was a second page from what appears to be the findings and recommendations from the administrative separation board.  This is the only document of record from that proceeding.

The Veteran testified regarding the events that led to his arrest.  He steadfastly maintained that he delivered a case of drinks as requested by T.O. and that he was unaware of any illegal substance.  The Veteran provided a copy of a Motion and Order for Discharge from Probation from the judicial circuit involved in Michigan.  The document noted that the Veteran was placed on probation for six months as of September 2006.  The charge was nonpublic use of cocaine.  He met all conditions of the probation and was discharged from probation as of February 2007.  

The form contained a section that noted that the "plea or finding of guilt" under the specific Michigan statute cited was set aside and the case dismissed.  It was further noted that the record of arrest and dismissal in the case would be retained as a nonpublic record according to law.  The form was signed by a judge.

Attached to the form was a copy of the pertinent Michigan statute, Michigan Compiled Law (MCL) 333.7411.  The statute relates to allowing individuals who have not been previously convicted or pleaded guilty to an offense under this article or any statute of the United States or any state, relating to various drugs, or drug-related substances, to include coca leaves, to have their case handled in a special manner.  Specifically, the statute allows the court, without entering a judgment of guilt with consent of the accused, to defer further proceedings and place the individual on probation upon terms and conditions that shall include, but not be limited to, payment of a probation supervision fee.  If the terms or conditions of the probation are violated, the court may enter an adjudication of guilt and proceed as otherwise provided.  

The statute further provides that discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of this section or for purposes of disqualification or disabilities imposed by law upon conviction of a crime.  This included any additional penalties imposed by law upon subsequent convictions under MCL 333.7413.  

The Veteran maintains that the dismissal of his charge means that he has no conviction.  The Veteran previously provided a letter from the attorney who represented him in his criminal case in August 2008.  The letter informed that the criminal charge against the veteran was dismissed in March 2007.  The attorney said that he could be contacted for any additional information.  

The Veteran should be asked to have his attorney provide a letter of explanation as to why the Veteran's case was handled under MCL 333.7413.  In other words, if the Veteran's involvement was accidental, rather than purposeful, why did the prosecutor charge the Veteran and have the charge handled under MCL 333.7413 rather than dismiss the charge altogether?  

The Veteran's personnel records, the record of proceedings from the administrative separation board, to include a transcript of the separation board hearing, are required to provide a full and thorough review of the Veteran's case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised to submit any evidence he has to support his claim.  This would include copies of police reports, administrative discharge board proceedings, or additional court records.  

He should be asked to contact his attorney and have the attorney provide a letter of explanation as to why the Veteran's case was handled under MCL 333.7413.  The question to be addressed is:  if the Veteran's involvement was accidental, rather than purposeful, why did the prosecutor charge the Veteran and have the charge handled under MCL 333.7413 rather than dismiss the charges altogether?

2.  The AOJ should request copies of the Veteran's complete service personnel records from the appropriate source(s).  This would include all records associated with the administrative separation board, to include a transcript of the proceedings of that board.  This is required under 38 C.F.R. § 3.159.  The AOJ must continue to seek the records unless it is apparent that they cannot be located.  The Veteran must be provided with notice of any such finding and given the opportunity to submit any records he may have in his possession.

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

